Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The objection to the specification (Abstract), set forth in the Non-Final Office Action mailed on 8/05/2021 has been withdrawn because of the amendment filed on 11/04/2021. 

3.	Applicant’s arguments, see remarks page 7, filed 11/04/2021, with respect to the rejection(s) of claims 1-3, 6-10 and 14 on the grounds of non-statutory double patenting as being unpatentable over claims 1-3, 7-11 and 16 of Wekell (U.S. Patent No. 10,866,214) in view of an article by Renato Gracin et al., entitled “Detecting of Cracks Using +Point Eddy Current Probe,” hereinafter Gracin have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 7, regarding the rejection(s) of claims 1-3, 6-10 and 14 on the grounds of non-statutory double patenting as being unpatentable over claims 1-3, 7-11 and 16 of Wekell (U.S. Patent No. 10,866,214) in view of an article by Renato Gracin et al., entitled “Detecting of Cracks Using +Point Eddy Current Probe,” hereinafter Gracin, that, “Claims 1-3, 6-10 and 14 have been rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1-3, 7-11 and 16 of Wekell (U.S. Patent No. 10,866,214) in view of an 
While not agreeing with the rejection, but to expedite prosecution, a terminal disclaimer has been filed concurrently with this response. Accordingly, withdrawal of the rejection of claims 1-3, 6-10 and 14 under non-statutory double patenting is respectfully requested”.

Examiner Response:
Applicant’s arguments, see page 7 (stated above), filed 11/04/2021, with respect to the rejection(s) of claims 1-3, 6-10 and 14 on the grounds of non-statutory double patenting as being unpatentable over claims 1-3, 7-11 and 16 of Wekell (U.S. Patent No. 10,866,214) in view of an article by Renato Gracin et al., entitled “Detecting of Cracks Using +Point Eddy Current Probe,” hereinafter Gracin have been fully considered and is not persuasive because a Terminal Disclaimer is not filed. Therefore the double patenting rejection is maintained. However applicant has amended the claims therefore the claims 1-3, 6-10 and 14 are now rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1-3, 7-11 and 16 of Wekell (U.S. Patent No. 10,866,214) in view of Lepage et al. (Hereinafter “Lepage”) in the US patent Application Publication Number US 20100007342 A1and further in view of an article by Renato Gracin et al., entitled “Detecting of Cracks Using +Point Eddy Current Probe,” hereinafter Gracin. See the rejection set forth below. However a terminal disclaimer would overcome the double patenting rejection.



Applicant’s Argument:
Applicant argues on page 9, regarding amended independent claim 1 that “Therefore, Lepage does not disclose or suggest that the eddy current sensor array is configured to be scanned over the metal object in a direction orthogonal to said first and second parallel sides such that the plurality of adjacent strips are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array is scanned over the metal object, as recited in amended claim 1. In contrast, the alleged strips in Lepage move in a direction orthogonal to the orientation of the length of the strips.
Gracin also does not disclose or suggest these features of amended claim 1.
For at least these reasons, the combination of Lepage and Gracin does not disclose or suggest each of the features of claim 1. Accordingly, withdrawal of the rejection and allowance of claim 1 are respectfully requested.”
Examiner Response:
Applicant’s arguments, see page 9 (stated above), filed 11/04/2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, applicant has amended the claims i.e. the following limitations are newly added in claim 1, “each of said strips having a length and a width, wherein the length is greater than the width, and each of said strips containing a pair of coils oriented along the length of the strip,….wherein said eddy current sensor array is configured to be scanned over the metal object in a direction orthogonal to said first and second parallel sides such that the plurality of adjacent strips are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array is scanned over the metal object”. In view of applicant’s claim amendment, Lepage is reapplied to the claims to meet at least the amended limitation. Therefore the claim 1 is now rejected under 35 U.S.C. § 103 as being unpatentable over Lepage et al. (US 2010/0007342 A1) in view of Gracin as set forth below. Applicant’s argument is moot in view of the newly reapplied combination of references. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 9, regarding amended independent claim 14 that “Although amended independent claim 14 is of different scope than claim 1, claim 14 includes some features similar to those discussed above with respect to claim 1. For example, amended claim 14 recites that the eddy current sensor array is configured to scan the metal object in a direction substantially orthogonal to said first and second sides such that the plurality of adjacent strips are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array scans the metal object. 
For reasons similar to those discussed above with respect to claim 1, the combination of Lepage and Gracin does not disclose or suggest these features of claim 14. Accordingly, withdrawal of the rejection and allowance of claim 14 are respectfully requested.”

Applicant’s arguments, see page 9 (stated above), filed 11/04/2021, with respect to the rejection(s) of claim(s) 14 have been fully considered and are persuasive because of the same reason as stated above. Therefore the claim 14 is now rejected under 35 U.S.C. § 103 as being unpatentable over Lepage et al. (US 2010/0007342 A1) in view of Gracin as set forth below. Applicant’s argument is moot in view of the newly reapplied combination of references. See the rejection set forth below.
 Applicant’s argument regarding dependent claims 2-8 and 11-13 are moot as stated above. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 10, regarding amended independent claims 11 and 12 that “For example, claim 11 recites that the plus-point coil pairs are oriented at an acute angle to said first plane. The Office Action states that Gracin discloses this feature and points to the Abstract at page 185 and page 187, lines 12-16 along with Figs. 6 and 7 of Gracin for support (Office Action — page 17). The applicant respectfully disagrees……
These portions of Gracin, however, do not disclose or suggest that the +Point coil pairs are oriented at an acute angle with respect to the claimed first plane, much less a first plane that includes a plurality of adjacent strips as recited in claim 1. In contrast, this portion of Gracin merely discloses a rotating probe head that includes two pancake coils and a +Point coil.

Claim 12 recites that the acute angle is approximately 45 degrees to said first plane. The Office Action states that Gracin discloses this feature and again points to the Abstract at page 185 and page 187, lines 12-16 and Figs. 6 and 7 of Gracin for support (Office Action — pages 17- 18). The applicant respectfully disagrees.
As discussed above, these portions of Gracin merely disclose a rotating probe head that includes two pancake coils and a +Point coil. These portions of Gracin do not disclose or suggest that the acute angle is approximately 45 degrees to said first plane, as recited in claim 12”.

Examiner Response:
Applicant’s arguments, see page 10 (stated above), filed 11/04/2021, with respect to the rejection(s) of claim(s) 11 and 12 have been fully considered and are not persuasive. GRACIN teaches, “The design consists of two coils differentially paired electrically, and physically oriented to generate two eddy current flow paths at 90° to one another (Page 187 Line 12-16). Modified Figure 6 of GRACIN below shows that the current flow paths are 90 degree however with the plane it makes 45 degree with the axis as drawn in the plane as shown below Figure 6: Modified Figure 6 of GRACIN. In the present application Figure 3 also shows that the + point coils make acute angle with the axis in the plane. Applicant’s argument is not persuasive. Therefore said plus-point coil pairs are oriented at an acute angle to said first plane as shown below Figure 6: Modified Figure 6 of GRACIN. Therefore the rejection of claims 11 and 12 are maintained below. See the rejection set forth below.


    PNG
    media_image1.png
    171
    335
    media_image1.png
    Greyscale

Figure 6: Modified Figure 6 of GRACIN
Similarly applicant’s argument regarding dependent claims 9 and 10 are moot in view of the newly reapplied the combination of references as stated above. See the rejection set forth below.
For expedite prosecution applicant is invited to call to discuss the present rejection and also if any further clarification needed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 3, 6, 7, 8, 9, 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 7, 8, 9, 10, 11 and 16 of U.S. Patent No. US 10866213 B2 (the ‘213 patent) in view of Lepage et al. (Hereinafter “Lepage”) in the US patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 3, 6, 7, 8, 9, 10 and 14 of the present application is anticipated by claims 1, 2, 3, 7, 8, 9, 10, 11 and 16  of the ‘213 patent, as shown in the table below:

Present Application (16710646)
US 10866213 B2
1.    An eddy current sensor array for non-destructive inspection of a metal object comprising: one or more plus-point coils; and a flexible printed circuit arranged in a substantially rectangular configuration having first and second parallel sides, third and fourth parallel sides, and a plurality of adjacent strips arranged in a first plane and having first and second ends, said first and second ends being contiguous with said first and second parallel sides, respectively, each of said strips having a length and a width, wherein the length is greater than the width, and each of said strips containing a pair of  such that the plurality of adjacent strips are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array is scanned over the metal object.

flexible pad that engages at least a portion of a first face of said flexible printed circuit, said flexible pad providing support for said strips when said strips are flexed by contact with the metal object.
2. The flexible eddy current sensor array of claim 1, further comprising a resilient compliant pad that engages at least a portion of a first face of said flexible printed circuit, said resilient pad providing support for said strips.
3.    The eddy current sensor array of claim 2, further comprising a flexible wear surface in 


7. The flexible eddy current sensor array of claim 1, further comprising a plurality of electrical contacts located along one or both of said first and second parallel sides of said flexible circuit.
7.    The eddy current sensor array of claim 1, wherein said coils are bobbin coils attached to said flexible printed circuit.
8. The flexible eddy current sensor array of claim 1, wherein said coils are bobbin coils attached to said flexible printed circuit.
8.    The eddy current sensor array of claim 1, wherein said coils are formed integrally on said flexible printed circuit.
9. The flexible eddy current sensor array of claim 1, wherein said coils are formed integrally on said flexible printed circuit.
9.    The eddy current sensor array of claim 1, further comprising: a multiplexer and wherein said multiplexer combines a plurality of signals produced by said coils in response to an eddy current in the metal object.
10. The flexible eddy current sensor array of claim 1, further comprising a multiplexer and wherein said multiplexer combines a plurality of signals produced by said coils.
10.    The eddy current sensor array of claim 1, further comprising: a demultiplexer and wherein said demultiplexer outputs a plurality 

one or more plus-point coils; and a flexible printed circuit arranged in a substantially rectangular configuration having first and second sides, third and fourth sides, and a plurality of adjacent strips arranged in a first plane, each of said strips containing a current sensor, wherein each of said strips having a length and a width, wherein the length is greater than the width, and each of said strips being independently flexible from one another, and wherein said eddy current sensor array is configured to scan the metal object in a direction substantially orthogonal to said first and second sides such that the plurality of adjacent strips are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array is scanned over the metal object.
16. A flexible eddy current sensor array for non-destructive inspection of a metal object comprising: a flexible printed circuit arranged in a substantially rectangular configuration having first and second parallel sides, third and fourth parallel sides, and a plurality of adjacent strips of flexible printed circuit having first and second ends, said first and second ends being contiguous with said first and second parallel sides, respectively, each of said strips containing at least one of a current excitation component configured to excite an eddy current in the metal object or a current sensing component configured to sense an eddy current, each of said strips being independently flexible from one another, wherein said flexible eddy current sensor array is configured to be scanned over the metal object in a direction orthogonal to said first and second parallel sides.

With respect to claim 1 and 14, the patent ‘213 (Claims 1 and 16) discloses all the elements of claim 1 and 2 of the present application ‘646, except that the limitation “wherein each of said strips having a length and a width, wherein the length is greater than the width, the plurality of adjacent strips are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array is scanned over the metal object, wherein one or more plus-point coils”. 
Lepage teaches an eddy current sensor array for non-destructive inspection of a metal object (non-destructive testing and inspection devices (NDT/NDI) and more particularly to the flexibility of the probes and/or transducers of an NDT/NDI system such as eddy current array (ECA) inspection systems; Paragraph [0002] Line 1-2; FIG. 5: Modified Figure 5 of Lepage below is a perspective view wherein support blocks are used; Paragraph [0028] Line 1), wherein
each of said strips [60] having a length and a width, wherein the length is greater than the width (Figure 5: Modified Figure 5 of Lepage shows below each of said strips having a length and a width, wherein the length is greater than the width);
the plurality of adjacent strips [60] are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array is scanned over the metal object [20] (FIG. 2B shows the flexible ECA probe is used in another ECA operation. In this case, probe 4 is shown being used to scan test object 20 with a contoured surface 22 curving in direction transverse to scan direction. Slit or flexible joint 14 allows base 2 bend along natural bending lines 10 and 10' without causing undesirable deformation to base 2; Paragraph [0039] Line 1-7; Noting that slit or flexible joint 14 is applied along axis 8 similarly to preferred embodiment, probe 50 can be bent freely along axis 8. In order to maintain desired flexibility of Paragraph [0046] Line 5-10; support block is also moved in the same way as the metal object is scanned; strips will also move with the base 2 and strips [60] are moved in a direction corresponding to the orientation of the length of the strips [60] when the eddy current sensor array is scanned over the metal object [20] as shown in Figure 2B). The purpose of doing so is to provide the advantages of longer service life due to much less stress force and deformation exerted on probe backing.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Patent ‘213 in view of Lepage, because Lepage teaches to have each of said strips having a length and a width, wherein the length is greater than the width and the plurality of adjacent strips moved in a direction corresponding to the orientation of the length of the strips provide the advantages of longer service life due to much less stress force and deformation exerted on probe backing (Paragraph [0021]). 
Lepage fails to teach that wherein the eddy current sensor array comprises one or more plus-point coils.
GRACIN teaches the development of eddy current "+Point" probing technique makes possible to meet demands of finding small cracks in difficult parts of steam generator tubing, such as top of tube .sheet and sleeved ·part of tube (Abstract Line 1-3, Page 185),
the eddy current sensor array comprises, one or more plus-point coils (Example of +Point probe head is given in Figure 7 .. This probe consists of two pancake coils (one conventional one shielded) and +Point coil. Presented probe is designed for top of tube sheet examination; Page 187 Line 45-47). The purpose of doing so is to increase minimum detection and to minimize interference caused by expansion transitions and top of tube sheet, to generate axial and circumferential eddy currents to provide multi axis crack detection possible, to provide 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Patent ‘213 and Lepage in view of GRACIN, because GRACIN teaches to include one or more plus-point coils increases minimum detection and minimizes interference caused by expansion transitions and top of tube sheet (Page 187 Line 3-4), generates axial and circumferential eddy currents to provide multi axis crack detection possible, provides suppression of unwanted influence of noise signals what is achieved by operating them in a differential configuration (Page 187 Line 42-44).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage et al. (Hereinafter “Lepage”) in the US patent Application Publication Number US 20100007342 A1 in view of RENATO GRACIN et al. (Hereinafter “Gracin”) in the NPL- DETECTING OF CRACKS BY USING +POINT EDDY CURRENT PROBE in the International Conference Nuclear Option in Countries with Small and Mee Opatija, Croatia, 1996.

Regarding claim 1, Lepage teaches an eddy current sensor array for non-destructive inspection of a metal object (non-destructive testing and inspection devices (NDT/NDI) and more particularly to the flexibility of the probes and/or transducers of an NDT/NDI system such as eddy current array (ECA) inspection systems; Paragraph [0002] Line 1-2; FIG. 5: Modified Figure 5 of Lepage below is a perspective view wherein support blocks are used; Paragraph [0028] Line 1) comprising:
a flexible printed circuit [2] (Base 2 as the printed circuit board) (11. The array probe of claim 1, wherein the base is formed as a printed circuit board (PCB); Claim 11) arranged in a substantially rectangular configuration having first and second parallel sides, third and fourth parallel sides (The ECA probe 4 includes a base 2, which is preferably a flexible printed circuit board (PCB); Paragraph [0030] Line 2-4; Figure 5: Modified Figure 5 of Lepage below shows rectangular configuration having first and second parallel sides, third and fourth parallel sides), and 
a plurality of adjacent strips [60] (support block 60 as the strip; strip: a narrow piece, comparatively long and usually of uniform width; https://www.dictionary.com/browse/strip; support blocks 60 are added on top of probe 50. In one design for support blocks 60, ragraph [0046] Line 3-5) arranged in a first plane and having first and second ends, said first and second ends being contiguous with said first and second parallel sides, respectively (Figure 5: Modified Figure 5 of Lepage shows below a plurality of adjacent strips arranged in a first plane and having first and second ends, said first and second ends being contiguous with said first and second parallel sides, respectively),
each of said strips [60] having a length and a width, wherein the length is greater than the width (Figure 5: Modified Figure 5 of Lepage shows below each of said strips having a length and a width, wherein the length is greater than the width), and

    PNG
    media_image2.png
    837
    864
    media_image2.png
    Greyscale
 
Figure 5: Modified Figure 5 of Lepage
each of said strips [60] containing a pair of coils [12] [12'] oriented along the length of the strip [60] (Two rows of coils 12 and 12' are attached to base 2 by any coupling means such as soldering and gluing. Each row of the coils 12 and 12' are preferably parallel to each other; Paragraph [0030] Line 4-7; Figure 5: Modified Figure 5 of Lepage shows above each of said strips [60] containing a pair of coils [12] [12'] oriented along the length of the strip [60]; coils 12 and 12' are oriented along the length of the strip 60), 
a first coil being proximate to said first end and a second coil being proximate to said second end (Figure 5: Modified Figure 5 of Lepage shows above a first coil [12] being proximate to said first end and a second coil [12] being proximate to said second end), 
each of said coils [12], [12'] being configured to excite an eddy current in the metal object or to sense said eddy current (two rows of coils 12 and 12' are arranged in staggered relationship with each other to achieve optimized coverage of the scan path and therefore high test resolution.; Paragraph [0034] Line 3-5),
each of said strips being independently flexible from one another (As can be seen in FIG. 1, the natural bending lines, such as 10s for row 12 run right into the rigid coils of 12'. Since here the rows 12 and 12' are separated by either slit or other flexible joint 14, row 12 and 12' can now bend along their own the natural bending lines 10s or 10's separately; Paragraph [0034] Line 9-13; Noting that slit or flexible joint 14 is applied along axis 8 similarly to preferred embodiment, probe 50 can be bent freely along axis 8. In order to maintain desired flexibility of the probe, support blocks 60 can be designed to cover a few, such as three, coils 12 at a time, leaving natural bending lines 10s and 10's open; Paragraph [0046] Line 5-10; Therefore the blocks 60 as the strip in Figure 5 also flexible like the strip in Figure 1; So said strips being independently flexible from one another), and
wherein said eddy current sensor array is configured to be scanned over the metal object [20] in a direction orthogonal to said first and second parallel sides (FIG. 2A, shows how the flexible ECA probe is used in an ECA operation is illustrated. In this case, probe 4 is shown being used to scan test object 20 with a contoured surface 22 curving in the scan direction. Slit or flexible joint 14 allows the probe to bend in the scan direction to easily fit the contoured surface; Paragraph [0038] Line 1-6; FIG. 2B shows the flexible ECA probe is used Paragraph [0039] Line 1-7; eddy current sensor array scan the metal object in a direction orthogonal to said first and second parallel sides) such that the plurality of adjacent strips [60] are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array is scanned over the metal object [20] (FIG. 2B shows the flexible ECA probe is used in another ECA operation. In this case, probe 4 is shown being used to scan test object 20 with a contoured surface 22 curving in direction transverse to scan direction. Slit or flexible joint 14 allows base 2 bend along natural bending lines 10 and 10' without causing undesirable deformation to base 2; Paragraph [0039] Line 1-7; Noting that slit or flexible joint 14 is applied along axis 8 similarly to preferred embodiment, probe 50 can be bent freely along axis 8. In order to maintain desired flexibility of the probe, support blocks 60 can be designed to cover a few, such as three, coils 12 at a time, leaving natural bending lines 10s and 10's open; Paragraph [0046] Line 5-10; support block is also moved in the same way as the metal object is scanned; strips will also move with the base 2 and strips [60] are moved in a direction corresponding to the orientation of the length of the strips [60] when the eddy current sensor array is scanned over the metal object [20] as shown in Figure 2B).
Lepage fails to teach that the eddy current sensor array comprises, one or more plus-point coils.
(Abstract Line 1-3, Page 185),
the eddy current sensor array comprises, one or more plus-point coils (Example of +Point probe head is given in Figure 7 .. This probe consists of two pancake coils (one conventional one shielded) and +Point coil. Presented probe is designed for top of tube sheet examination; Page 187 Line 45-47). The purpose of doing so is to increase minimum detection and to minimize interference caused by expansion transitions and top of tube sheet, to generate axial and circumferential eddy currents to provide multi axis crack detection possible, to provide suppression of unwanted influence of noise signals what is achieved by operating them in a differential configuration.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lepage in view of GRACIN, because GRACIN teaches to include one or more plus-point coils increases minimum detection and minimizes interference caused by expansion transitions and top of tube sheet (Page 187 Line 3-4), generates axial and circumferential eddy currents to provide multi axis crack detection possible, provides suppression of unwanted influence of noise signals what is achieved by operating them in a differential configuration (Page 187 Line 42-44).

Regarding claim 2, Lepage teaches an eddy current sensor array, further comprising 
a flexible pad (flexible joint as the flexible pad) that engages at least a portion of a first face of said flexible printed circuit [2], said flexible pad providing support for said strips when said strips are flexed by contact with the metal object (It should be noted that, Paragraph [0032] Line 1-8; Figure 5 shows Figure 5: Modified Figure 5 of Lepage shows above has the similar structure of Figure 1 which shows the flexible joint as the flexible pad).

Regarding claim 3, Lepage teaches an eddy current sensor array, further comprising 
a flexible wear [14] surface in communication with a second face of said flexible printed circuit [2] and configured for direct contact with the metal object [20] (Figure 2A and Figure 2B shows that the a second side of the flexible printed circuit are in direct contact with the test object 20).

Regarding claim 4, Lepage teaches an eddy current sensor array, wherein 
said first and second ends of said strips are offset with respect to each other such that said first coil [12] is approximately equidistant from said second coil [12] and to a third coil attached to a second end of an adjacent strip of the flexible printed circuit [2] (Figure 5: Modified Figure 5 of Lepage above shows that said first and second ends of said strips are offset with respect to each other such that said first coil is approximately equidistant from said second coil and to a third coil attached to a second end of an adjacent strip of the flexible printed circuit).

Regarding claim 5, Lepage teaches an eddy current sensor array, wherein 
said first and second ends of said strips of the flexible printed circuit [2] are offset with respect to each other such that said first coil [12] is equidistant from said second coil [12] and to a third coil [12'] attached to a second end of an adjacent second strip of the flexible printed circuit [2].
Lepage does not teach in figure 5 that a fourth coil attached to a first end of a third strip of the flexible printed circuit material, which is adjacent to said second strip.
However Lepage teaches in Figure 4 that a fourth coil attached to a first end of a third strip of the flexible printed circuit material, which is adjacent to said second strip (FIG. 4 is a planner view of an alternative embodiment wherein more than two rows of coils are used wherein the probe can be bent along the rows of coils and along directions roughly perpendicular to the rows of coils at the same time to increase the inspection resolution when scanning a 3D surface; Paragraph [0027] Line 1-6). The purpose of doing so is to increase the inspection resolution when scanning a 3D surface.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Figure 5 of Lepage and GRACIN in view of figure 4 of Lepage, because Lepage in Figure 4 teaches to attach a fourth coil to a first end of a third strip of the flexible printed circuit material, which is adjacent to said second strip increases the inspection resolution when scanning a 3D surface (Paragraph [0027] Line 5-6).

Regarding claim 6, Lepage teaches an eddy current sensor array, further comprising:
a plurality of electrical contacts located along one or both of said first and second parallel sides of said flexible circuit [2] (Further continuing with FIG. 1, base 2 may further Paragraph [0037] Line 1-7; Figure 5 also has the bond pad 16 similar to Figure 1 as shown in Figure 5).

Regarding claim 7, Lepage teaches an eddy current sensor array, wherein said coils are attached to said flexible printed circuit [2] (FIG. 5 illustrates a flexible ECA probe 50 of the presently disclosed preferred embodiment. The ECA probe 50 includes a base 2, which is preferably a flexible printed circuit board (PCB). Two rows of coils 12 and 12' are attached to base 2 by any coupling means such as soldering and gluing. Each row of the coils 12 and 12' are preferably parallel to each other; Paragraph [0030] Line 1-7).
However Lepage does not teach that said coils are bobbin coils.
GRACIN teaches the development of eddy current "+Point" probing technique makes possible to meet demands of finding small cracks in difficult parts of steam generator tubing, such as top of tube .sheet and sleeved ·part of tube (Abstract Line 1-3, Page 185), wherein
said coils are bobbin coils (The following drawing (Figure 1.) presents standard bobbin coil and multiple coil array probe; Page 185 Line 13). The purpose of doing so is to generate eddy currents parallel to the direction of circumferentially oriented crack (Page 187 Line 24-25) and to keep the design as small as possible.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lepage in view of GRACIN, because GRACIN teaches 


Regarding claim 8, Lepage teaches an eddy current sensor array, wherein 
said coils [12] [12'] are formed integrally on said flexible printed circuit [2] (FIG. 1 illustrates a flexible ECA probe 4 of the presently disclosed preferred embodiment. The ECA probe 4 includes a base 2, which is preferably a flexible printed circuit board (PCB). Two rows of coils 12 and 12' are attached to base 2 by any coupling means such as soldering and gluing. Each row of the coils 12 and 12' are preferably parallel to each other; Paragraph [0030] Line 1-7; Figure 5 also has the similar structure except Figure 5 has blocks 60 as the strip and Figure 5 above shows the coils are formed integrally on said flexible printed circuit).


Regarding claim 11, Lepage fails to teach an eddy current sensor array, wherein 
said plus-point coil pairs are oriented at an acute angle to said first plane.
GRACIN teaches the development of eddy current "+Point" probing technique makes possible to meet demands of finding small cracks in difficult parts of steam generator tubing, such as top of tube .sheet and sleeved ·part of tube (Abstract Line 1-3, Page 185), wherein
said plus-point coil pairs are oriented at an acute angle to said first plane (Solution
found in +Point coil configuration is illustrated on Figure 6 .The design consists of two coils differentially paired electrically, and physically oriented to generate two eddy current flow paths at 90° to one another; Page 187 Line 12-16; Figure 6 and Figure 7 shows that the plus-point coil pairs are oriented at an acute angle to said first plane). The purpose of doing so is to generate two 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lepage in view of GRACIN, because GRACIN teaches to orient said plus-point coil pairs at an acute angle to said first plane generates two eddy current flow paths at 90° to one another, provides lift-off and magnetic effects due to geometry changes significantly reduced, provides clearly distinguishable interruption of each of the two eddy current paths made circumferential and axial crack orientations from each other (Page 187 line 15-20).


Regarding claim 12, Lepage fails to teach an eddy current sensor array, wherein said acute angle is approximately 45 degrees to said first plane.
GRACIN teaches the development of eddy current "+Point" probing technique makes possible to meet demands of finding small cracks in difficult parts of steam generator tubing, such as top of tube .sheet and sleeved ·part of tube (Abstract Line 1-3, Page 185), wherein
said acute angle is approximately 45 degrees to said first plane (Solution
found in +Point coil configuration is illustrated on Figure 6 .The design consists of two coils differentially paired electrically, and physically oriented to generate two eddy current flow paths at 90° to one another; Page 187 Line 12-16; Figure 7 shows that said acute angle is approximately 45 degrees to said first plane). The purpose of doing so is to generate two eddy current flow paths at 90° to one another, to provide lift-off and magnetic effects due to geometry 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lepage in view of GRACIN, because GRACIN teaches to orient said acute angle approximately 45 degrees to said first plane generates two eddy current flow paths at 90° to one another, provides lift-off and magnetic effects due to geometry changes significantly reduced, provides clearly distinguishable interruption of each of the two eddy current paths made circumferential and axial crack orientations from each other (Page 187 line 15-20).


Regarding claim 13, Lepage fails to teach an eddy current sensor array, wherein said plus-point coil pairs comprise an orientation axis and said coil pairs are adjustably mounted in said array so that said orientation axis may be adjusted.
GRACIN teaches the development of eddy current "+Point" probing technique makes possible to meet demands of finding small cracks in difficult parts of steam generator tubing, such as top of tube .sheet and sleeved ·part of tube (Abstract Line 1-3, Page 185), wherein
said plus-point coil pairs comprise an orientation axis and said coil pairs are adjustably mounted in said array so that said orientation axis may be adjusted (Example of +Point probe head is given in Figure 7 .. This probe consists of two pancake coils (one conventional one shielded) and +Point coil. Presented probe is designed for top of tube sheet examination; Page 187 Line 45-47; Figure 7 shows said plus-point coil pairs comprise an orientation axis and said coil pairs are adjustably mounted in said array so that said orientation axis may be adjusted. Figure 6 shows that the said coil pairs are adjustably mounted in said array ). The purpose of doing so is to increase minimum detection and to minimize interference caused by expansion transitions and top of tube sheet, to generate axial and circumferential eddy currents to provide multi axis crack detection possible, to provide suppression of unwanted influence of noise signals what is achieved by operating them in a differential configuration.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lepage in view of GRACIN, because GRACIN teaches to include orientation axis to the said plus-point coil pairs and to adjustably mounted in said array increases minimum detection and minimizes interference caused by expansion transitions and top of tube sheet (Page 187 Line 3-4), generates axial and circumferential eddy currents to provide multi axis crack detection possible, provides suppression of unwanted influence of noise signals what is achieved by operating them in a differential configuration (Page 187 Line 42-44).


Regarding claim 14, Lepage teaches an eddy current sensor array for non-destructive inspection of a metal object (non-destructive testing and inspection devices (NDT/NDI) and more particularly to the flexibility of the probes and/or transducers of an NDT/NDI system such as eddy current array (ECA) inspection systems; Paragraph [0002] Line 1-2; FIG. 5: Modified Figure 5 of Lepage above is a perspective view wherein support blocks are used; Paragraph [0028] Line 1) comprising:
a flexible printed circuit [2] (Base 2 as the printed circuit board) (11. The array probe of claim 1, wherein the base is formed as a printed circuit board (PCB); Claim 11) arranged in a substantially rectangular configuration having first and second sides, third and fourth sides (The ECA probe 4 includes a base 2, which is preferably a flexible printed circuit board Paragraph [0030] Line 2-4; Figure 5: Modified Figure 5 of Lepage above shows rectangular configuration having first and second sides, third and fourth sides), and 
a plurality of adjacent strips [60] (support block 60 as the strip; strip: a narrow piece, comparatively long and usually of uniform width; https://www.dictionary.com/browse/strip; support blocks 60 are added on top of probe 50. In one design for support blocks 60, polyurethane can be directly molded on top of coils 12 and 12', bond pads 16 and base 2; Paragraph [0046] Line 3-5) arranged in a first plane (Figure 5: Modified Figure 5 of Lepage shows above a plurality of adjacent strips arranged in a first plane),
each of said strips [60] containing a current sensor [12] [12'] (Two rows of coils 12 and 12' are attached to base 2 by any coupling means such as soldering and gluing. Each row of the coils 12 and 12' are preferably parallel to each other; Paragraph [0030] Line 4-7; Each coil element functions as an individual eddy current sensor which is coupled via a cable or the like to a data acquisition and processing module; Paragraph [0003] Line 3-6; Therefore each strip containing coils as the current sensor), wherein 
each of said strips [60] having a length and a width, wherein the length is greater than the width (Figure 5: Modified Figure 5 of Lepage shows above each of said strips having a length and a width, wherein the length is greater than the width), and
each of said strips being independently flexible from one another (As can be seen in FIG. 1, the natural bending lines, such as 10s for row 12 run right into the rigid coils of 12'. Since here the rows 12 and 12' are separated by either slit or other flexible joint 14, row 12 and 12' can now bend along their own the natural bending lines 10s or 10's separately; Paragraph [0034] Line 9-13; Noting that slit or flexible joint 14 is applied along axis 8 similarly to preferred embodiment, probe 50 can be bent freely along axis 8. In order to maintain desired Paragraph [0046] Line 5-10; Therefore the blocks 60 as the strip in Figure 5 also flexible like the strip in Figure 1; So said strips being independently flexible from one another), and wherein 
said eddy current sensor array is configured to scan the metal object [20] in a direction orthogonal to said first and second sides (FIG. 2A, shows how the flexible ECA probe is used in an ECA operation is illustrated. In this case, probe 4 is shown being used to scan test object 20 with a contoured surface 22 curving in the scan direction. Slit or flexible joint 14 allows the probe to bend in the scan direction to easily fit the contoured surface; Paragraph [0038] Line 1-6; FIG. 2B shows the flexible ECA probe is used in another ECA operation. In this case, probe 4 is shown being used to scan test object 20 with a contoured surface 22 curving in direction transverse to scan direction. Slit or flexible joint 14 allows base 2 bend along natural bending lines 10 and 10' without causing undesirable deformation to base 2; Paragraph [0039] Line 1-7; eddy current sensor array scan the metal object in a direction orthogonal to said first and second parallel sides) such that the plurality of adjacent strips [60] are moved in a direction corresponding to the orientation of the length of the strips when the eddy current sensor array is scanned over the metal object [20] (FIG. 2B shows the flexible ECA probe is used in another ECA operation. In this case, probe 4 is shown being used to scan test object 20 with a contoured surface 22 curving in direction transverse to scan direction. Slit or flexible joint 14 allows base 2 bend along natural bending lines 10 and 10' without causing undesirable deformation to base 2; Paragraph [0039] Line 1-7; Noting that slit or flexible joint 14 is applied along axis 8 similarly to preferred embodiment, probe 50 can be bent freely along axis 8. In order to maintain desired flexibility of the probe, support blocks 60 can be designed to cover a Paragraph [0046] Line 5-10; support block is also moved in the same way as the metal object is scanned; strips will also move with the base 2 and strips [60] are moved in a direction corresponding to the orientation of the length of the strips [60] when the eddy current sensor array is scanned over the metal object [20] as shown in Figure 2B).
Lepage fails to teach that the eddy current sensor array comprises, one or more plus-point coils.
GRACIN teaches the development of eddy current "+Point" probing technique makes possible to meet demands of finding small cracks in difficult parts of steam generator tubing, such as top of tube .sheet and sleeved ·part of tube (Abstract Line 1-3, Page 185),
the eddy current sensor array comprises, one or more plus-point coils (Example of +Point probe head is given in Figure 7 .. This probe consists of two pancake coils (one conventional one shielded) and +Point coil. Presented probe is designed for top of tube sheet examination; Page 187 Line 45-47). The purpose of doing so is to increase minimum detection and to minimize interference caused by expansion transitions and top of tube sheet, to generate axial and circumferential eddy currents to provide multi axis crack detection possible, to provide suppression of unwanted influence of noise signals what is achieved by operating them in a differential configuration.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lepage in view of GRACIN, because GRACIN teaches to include one or more plus-point coils increases minimum detection and minimizes interference caused by expansion transitions and top of tube sheet (Page 187 Line 3-4), generates axial and circumferential eddy currents to provide multi axis crack detection possible, provides .


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lepage ‘342 A1 in view of GRACIN in the NPL in 1996, as applied to claim 1 above, and further in view of Plotnikov et al. (Hereinafter “Plotnikov”) in the US Patent Application Number US 20040245997 A1.


Regarding claim 9, the combination of Lepage and GRACIN fails to teach an eddy current sensor array, further comprising: a multiplexer and wherein said multiplexer combines a plurality of signals produced by said coils in response to an eddy current in the metal object.
Plotnikov teaches nondestructive evaluation of metallic structures and, more particularly, is concerned with pulsed eddy current linear and two-dimensional sensor array probes for electrically conducting component inspection (Paragraph [0002] Line 1-5), further comprising: 
a multiplexer and wherein said multiplexer [18, 19] combines a plurality of signals produced by said coils in response to an eddy current in the metal object (The PEC sensor probe 10 further includes a first and a second multiplexer 18, 19 arranged on the sensor array board 12. An exemplary multiplexer 18, 19 is an analog multiplexer 18, 19. The multiplexers 18, 19 are operable to switch between the sensors 14, as indicated for example in FIG. 4 (Paragraph [0025) Line 1-6). The purpose of doing so is to provide separately activation for sensing and generating output signals from the transient electromagnetic flux in the part being inspected, to provide highly resistive to noise, to reduce the number of signal lines connecting the sensors and 
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lepage and GRACIN in view of Plotnikov, because Plotnikov teaches to include a multiplexer to combine a plurality of signals produced by said coils in response to an eddy current in the metal object provides separately activation for sensing and generating output signals from the transient electromagnetic flux in the part being inspected, provides highly resistive to noise, reduces the number of signal lines connecting the sensors and facilitates rapid data acquisition, suitable for real-time imaging (Paragraph [0025]), and switches between the sensors on the respective sensor array board (Paragraph [0009]).


Regarding claim 10, the combination of Lepage and GRACIN fails to teach an eddy current sensor array, further comprising: a demultiplexer and wherein said demultiplexer outputs a plurality of drive signals to drive a portion of said coils.
Plotnikov teaches nondestructive evaluation of metallic structures and, more particularly, is concerned with pulsed eddy current linear and two-dimensional sensor array probes for electrically conducting component inspection (Paragraph [0002] Line 1-5), further comprising: 
a demultiplexer [44] in figure 6 and wherein said demultiplexer [44] outputs a plurality of drive signals to drive a portion of said coils (As shown in FIG. 6, the PEC sensor probe 40 includes a demultiplexer 44 disposed on the motherboard 42. For example, one drive coil 16 is provided for each of the sensor array boards 12, as shown in FIG. 1. As indicated in FIG. 1, the demultiplexer 44 is operable to receive a number of control signals and a number of drive pulses and to selectively drive each of the drive coils 16 in response to the control signals. Paragraph [0033] Line 2-17). The purpose of doing so is to receive a number of control signals and a number of drive pulses and to selectively drive each of the drive coils in response to the control signals.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to modify Lepage and GRACIN in view of Plotnikov, because Plotnikov teaches to include a demultiplexer to output a plurality of drive signals to drive a portion of said coils can receive a number of control signals and a number of drive pulses and selectively drives each of the drive coils in response to the control signals (Paragraph [0033]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866